                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

Marvin Keith Alexis Jr.                         )
(R-07621),
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )             Case No: 17 C 50396
                                                )
Experian, et al.,                               )
                                                )
                Defendants.                     )             Judge Frederick J. Kapala


                                            ORDER
Before the court is a report and recommendation (“R&R”) [52] from the magistrate judge that this
court dismiss this case for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).
Accordingly, there being no written objection to the magistrate judge’s R&R, see 28 U.S.C.
§ 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court
having reviewed the record and the R&R, the court accepts the R&R. This case is closed.


Date: 2/26/2019                                     ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
